 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROBERT BRANDON GREEN,                              Case No. LACV 16-4473-AG (LAL)

11                                    Petitioner,       ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                          v.                          STATES MAGISTRATE JUDGE
13   M.E. SPEARMAN,

14                                       Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition, the
18   Magistrate Judge’s Report and Recommendation, Petitioner’s Objections and the remaining
19   record, and has made a de novo determination.
20          Petitioner’s Objections lack merit for the reasons stated in the Report and
21   Recommendation.
22          Accordingly, IT IS ORDERED THAT:
23          1.     The Report and Recommendation is approved and accepted;
24          2.     Judgment be entered denying the First Amended Petition and dismissing this
25                 action with prejudice; and
26   ///
27   ///
28   ///
 1        3.    The Clerk serve copies of this Order on the parties.
 2
 3
               May 24, 2019
     DATED: ______________________            ______________________________________
                                              _________________
                                                              ________________________
 4                                            HONORABLE ANDREW
                                                           ANDR
                                                              DR
                                                              D REW J. GUILFORD
 5                                            UNITED STATES DISTRICT JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
